DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


2.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitations “a first set of layers of composite material” and “a second set of layers of composite material” renders the claim indefinite because it is unclear whether “composite material” in each of these limitations refers to the previously recited “a first material” or if “composite material” is distinct therefrom.
	Regarding claim 9, the limitation “a first material” renders the claim indefinite because it is unclear whether “a first material” refers to “a composite material” previously set forth in the preamble of the claim or if “a first material” is distinct therefrom.  Further the limitation “layers of the composite material” renders the claim indefinite because it is unclear whether “layers of 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reuteler (US 2008/0265657 A1; previously cited).
	Reuteler discloses a rim 20 for a bicycle wheel, the rim comprising: a radially outer tire engaging portion (comprised of 21, 25 and 26) having a first tire retaining portion at 25 and a second tire retaining portion at 26 spaced apart from the first tire retaining portion, the radially outer tire engaging portion formed of a first material (paragraph [0110]); a first sidewall 23, the first tire retaining portion extending from the first sidewall (Fig. 1); a second sidewall 24 spaced apart from the first sidewall, the second tire retaining portion extending from the second sidewall (Fig. 1), the first sidewall and the second sidewall extending radially inward of the radially outer tire engaging portion (Fig. 1); and a support 18 formed of a second material (paragraph [0089]) different than the 25, the first tire retaining section including a first set of layers of composite material forming a first outer wall (Fig. 1 shows an unlabeled axially outboard wall of 25 formed from a plurality of composite layers) and a second set of layers of composite material forming a first tire retaining wall opposite the first outer wall (Fig. 1 shows an unlabeled axially inboard wall of 25 formed from a plurality of composite layers), and wherein the first set of layers is spaced apart from the second set of layers by a substance (Fig. 1 shows a gap bounded by the support 18, the first outer wall, and the first tire retaining wall which implicitly comprises air) and the having a lower density than the composite material (evident from Fig. 1), wherein the second tire retaining portion includes a second tire retaining section at 26, the second tire retaining section including a third set of layers of composite material forming a second outer wall (Fig. 1 shows an unlabeled axially outboard wall of 26 formed from a plurality of composite layers) and a fourth set of layers of composite5Application Serial No.: 15/947,480Attorney Docket No.: IP 217.1 material forming a second tire retaining wall opposite and spaced apart from the second outer wall (Fig. 1 shows an unlabeled axially inboard wall of 26 formed from a plurality of composite layers), and wherein the third set of layers is spaced apart from the fourth set of layers by the substance (air as evident from the gap bounded by the support 18, the second outer wall, and the second tire retaining wall) having a lower density than the composite material (evident from Fig. 1), wherein the radially outer tire engaging portion, the first sidewall, and the second sidewall are formed of a same composite material (paragraph [0110]), wherein the first tire retaining portion further includes a first hook 27, the first hook extending between the first outer wall and the first tire retaining wall (Fig. 1), and wherein the second tire retaining portion further includes a second hook 28, the second hook extending between the second outer wall and .

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Child et al. (US 2018/0361785 A1; hereinafter “Child”; previously cited) in view of Poertner et al. (US 2009/0058180 A1; hereinafter “Poertner”; previously cited) and Reuteler.
	Regarding claims 1-3, 6-10 and 13-20, Child discloses a wheel 14, 16 for a bicycle 10, the wheel comprising: a central hub 50, 80 configured for rotational attachment to the bicycle; a plurality of spokes 74, 86 attached to the central hub and extending radially outward from the hub, the plurality of spokes consisting of a number of spokes (Fig. 1); and a rim 1170, 1370 for a 1104, 1304 and a second tire retaining portion at 1106, 1306 spaced apart from the first tire retaining portion; a first sidewall 1100, 1300, the first tire retaining portion extending from the first sidewall (Figs. 13 and 16-21); and a second sidewall 1102, 1302 spaced apart from the first sidewall, the second tire retaining portion extending from the second sidewall (Figs. 13 and 16-21), the first sidewall and the second sidewall extending radially inward of the radially outer tire engaging portion (Figs. 13 and 16-21),wherein the first tire retaining portion includes a first tire retaining section 1104, 1304, the first tire retaining section made of layers of carbon fiber composite material (paragraph [0052]) forming a first outer wall (unlabeled outboard wall of 1104, 1304) and a first tire retaining wall (unlabeled inboard wall of 1104, 1304) opposite the first outer wall, and wherein the first outer wall is spaced apart from the first tire retaining wall by a substance (air in the embodiments shown in Figs. 13, 20 and 21; foam in the embodiments shown in Figs. 16-19) having a lower density than the composite material (paragraphs [0046-0052]), wherein the second tire retaining portion includes a second tire retaining section 1106, 1306, the second tire retaining section made of layers of carbon composite material (paragraph [0052]) forming a second outer wall (unlabeled outboard wall of 1106, 1306) and a second tire retaining wall opposite (unlabeled inboard wall of 1106, 1306) and spaced apart from the second outer wall (Figs. 13 and 16-21), and wherein the second outer wall is spaced apart from the second tire retaining wall by the substance (air in the embodiments shown in Figs. 13, 20 and 21; foam in the embodiments shown in Figs. 16-19) having a lower density than the composite material (paragraphs [0046-0052]), wherein the radially outer tire engaging portion, the first sidewall, and 
	Although Child discloses its rim can be formed of 4-25 layers of a carbon fiber composite material (paragraph [0052]), Child fails to expressly disclose its first tire retaining section including a first set of layers of composite material forming the first outer wall and a second set of layers of composite material forming the first tire retaining wall opposite the first outer wall wherein the first set of layers and second set of layers are continuous layers from the first outer wall to the first tire retaining wall, and its second tire retaining section including a third set of layers of composite material forming the second outer wall and a fourth set of layers of composite material forming its second tire retaining wall opposite.
	Poertner, however, teaches a rim for a bicycle wheel in which its first tire retaining section includes a first set of layers (layers 256 and 258 in the embodiment of Fig. 3, two layers at 408 in the embodiment shown in Fig. 5) of composite material (paragraph [0029]) forming the first outer wall (Figs. 3-5) and a second set of layers (layers 256 and 258 in the embodiment of Fig. 3, two layers at 408 in the embodiment shown in Fig. 5) of composite material (paragraph [0029]) forming the first tire retaining wall opposite the first outer wall (Figs. 3-5) wherein the first set of layers and second set of layers are continuous layers from the first outer wall to the first tire retaining wall (Figs. 3-5), its second tire retaining section including a third set of layers (layers 256 and 258 in the embodiment of Fig. 3, two layers at 408 in the embodiment shown in Fig. 5) of composite material (paragraph [0029]) forming the second outer wall and a fourth set of layers of composite material forming its second tire retaining wall opposite (Figs. 3-5), and 
	It would have been obvious to one having ordinary skill in the art to have modified the rim of Child by including the claimed set of continuous layers of composite material to form the outer walls and tire retaining walls, such as taught by Poertner, as a well-known rim configuration formed from layers of composite material that would provide predictable results for allowing the formation of the rim into a desired shape while providing a desired thickness and rigidity.
	Child, as modified by Poertner, further fails to expressly disclose a support formed of a second material different than the first material, the support extending across an axial width of the rim.
	Reuteler, however teaches a rim for a bicycle wheel that includes a support 18 and/or 35 formed of a second material (paragraph [0089]) different than the first composite material, wherein the support extends across an axial width of the rim (Fig. 1) with the purpose of reinforcing and stabilizing the rim during use (paragraphs [0028], [0095] and [0098]).
	It would have been obvious to one having ordinary skill in the art to have modified the rim of Child, as modified by Poertner, by including a support extending across an axial width of the rim and formed of a second material different than the first material, such as taught by Reuteler, to reinforce and stabilize the rim during use.

	Regarding claims 4 and 11, Child fails to expressly disclose a rim that includes the claimed first hook/protrusion and second hook/protrusion.
	Poertner, however, teaches an embodiment of the rim in the form of a clincher type rim 300 in Fig. 4 wherein the first tire retaining portion further includes a first hook/protrusion at 330, the first hook/protrusion extending between the first outer wall and the first tire retaining wall (Fig. 4), and wherein the second tire retaining portion further includes a second 332, the second hook/protrusion extending between the second outer wall and the second tire retaining wall (Fig. 4).
	It would have been obvious to one having ordinary skill in the art to have modified the rim of Child by including a first hook/protrusion and a second hook/protrusion, such as taught by Poertner, to better help retain a tire thereon during use of the wheel.

	Regarding claims 5 and 12, although Child discloses its tire retaining sections having a maximum width or wall thickness so as to provide an enlarged surface area for a tire to bear against upon impact with an object, and thus reduce the likelihood of a pinch flat event from occurring upon such an impact (note at least paragraph [0046]), Child fails to expressly disclose the first outer wall and the first tire retaining wall being separated by four to ten millimeters, and the second outer wall and the second tire retaining wall being separated by four to ten millimeters.  
	Nonetheless, it would have been obvious to one having ordinary skill in the art, as a matter of routine optimization, to have modified the rim of Child so that the first outer wall and the first tire retaining wall are separated by four to ten millimeters, and the second outer wall and the second tire retaining wall are separated by four to ten millimeters to ensure that the respective tire retaining sections have an enlarged surface area for a tire to bear against upon impact with an object, and thus reduce the likelihood of a pinch flat event from occurring upon such an impact while also minimizing the total weight of the rim.

Response to Arguments
10.	Applicant’s arguments with respect to independent claims 1, 9 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kip T Kotter/Primary Examiner, Art Unit 3617